DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 20-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 20 and claims depending therefrom, are rejected because claims in which both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112, second paragraph.  This type of claim is indefinite because it fails to positively recite the boundaries sought for protection.  The metes and bounds of the claim cannot be determined because it is unclear as to which category of subject matter is sought for protection, i.e., the method or the apparatus.  “a permanent storing of the 
Referring to claim 20, and claims depending therefrom, the indefinite claim language is “a permanent storing of the limitation merely states a function (“a permanent storing of the 
Referring to claims 22, for example claim 22, line 6, recites the limitation “the process”, however previously recites the limitation of “an industrial automation process” and depends on claim 20 which recites “an industrial automation process”.  Therefore the recitation of “the process” in the same or subsequent claim is unclear because it is uncertain which of the processes was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claims 22, for example claim 22, line 10, recites the limitation “the sensor”, however previously recites the limitation of “a sensor” and depends on claim 20 which recites “a sensor”.  Therefore the recitation of “the sensor” in the same or subsequent claim is unclear because it is uncertain which of the sensors was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claims 22, for example claim 22, line 15, recites the limitation “the processing device”, however previously recites the limitation of “a processing device” and depends on claim 20 which recites “a processing device”.  Therefore the recitation of “the processing device” in the same or subsequent claim is unclear because it is uncertain which of the processing devices was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claims 23, for example claim 23, line 3, recites the limitation “the process”, however previously recites the limitation of “an industrial automation process” and depends on claim 17 which recites “an industrial automation process”.  Therefore the recitation of “the process” in the same or subsequent claim is unclear because it is uncertain which of the processes was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claims 23, for example claim 23, line 9, recites the limitation “the subprocesses”, however previously recites the limitation of “includes at least two subprocesses” and depends on claim 17 which recites “includes at least two subprocesses”.  Therefore the recitation of “the subprocesses” in the same or subsequent claim is unclear because it is uncertain which of the subprocesses was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claims 23, for example claim 23, line 12, recites the limitation “the comparison value”, however previously recites the limitation of “a comparison value” and depends on claim 17 which recites “a comparison value”.  Therefore the recitation of “the comparison value” in the same or subsequent claim is unclear because it is uncertain which of the comparison values was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claims 23, for example claim 23, line 15, recites the limitation the overall value, however previously recites the limitation of a overall value and depends on claim 17 which recites a overall value.  Therefore the recitation of the overall value in the same or subsequent claim is unclear because it is uncertain which of the overall values was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claim 25, which one of the a process recording is “the process recording”? (MPEP 2173.05(e))
Referring to claim 26, 29, which one of the a warning sequence is “the warning sequence”? (MPEP 2173.05(e))
Referring to claim 27, which one of the an individual machine is “the individual machine”? (MPEP 2173.05(e))
Referring to claim 29, which one of the multiple recitations of plural plausibility checks is “the plausibility check”? (MPEP 2173.05(e))
Due to the number of 35 USC § 112 rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of rejections may not be all inclusive.  Applicant should refer to these rejections as examples of deficiencies and should make all the necessary corrections to eliminate the 35 USC § 112 problems and place the claims in proper format.  Due to the vagueness and a lack of clear definition of the terminology and phrases used in the specification and claims, the claims have been treated on their merits as best understood by the examiner.  
Claim Rejections - 35 USC § 101
2.	Rejection withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim 23-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0162287 to Dietzsch in view of U.S. Pub. No. 2013/0231772 to Hahn in view of U.S. Pub. No. 2008/0066019 to Worek.
4.	Claim 17, 22, 32, 20, 32, 19, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietzsch or Dietzsch as applied above, and further in view of U.S. Pub. No. 2013/0231772 to Hahn in view of U.S. Pub. No. 2008/0066019 to Worek.

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “if” is made optional by the terminology used in the claim because the claim does not require the limitation to occur.  Therefore the claim fails to patentably distinguish over the teachings of the reference.  

Dietzsch teaches 
23. A method for an evaluation in at least one industrial automated process wherein the entire process includes at least two sub-processes (Fig. 1, elements 5), wherein a process default is predefined across the sub-process, which comprises at least one comparison value for at least one overall-process-relevant process data value (abstract, predetermined set data, paragraphs 23-24), comprising the following steps: 
a) Determining the at least one overall-process-relevant process data value at least in at least one upstream sub-process or in a downstream sub-process (abstract, paragraphs 18-24), 
b) Checking the plausibility of the at least one overall-process-relevant process data value outside of the upstream sub-process in such a manner that the at least one overall-process-relevant process data value is compared with the comparison value in order to detect deviations or errors based on the at least one overall-process-relevant process data value, whereby an evaluation result specific for the entire process is established, wherein, based on the evaluation result, the upstream sub-process is evaluated (abstract, Fig. 1, paragraphs 18-25, e.g, check at element 10 outside of other upstream sub-processes 5). 
17, 23, 20, 22, the predefined process default comprises a comparison value for the overall-process-relevant process data value, the comparison value defines a range of values, and the processing device of the device is configured to initiate a warning sequence, if, according to plausibility checks, a deviation of the overall-process-relevant process data value from the range of values is determined (Dietzsch teaches the data is transmitted to a comparison unit and compared to setpoint data, wherein if the comparison shows that the actual data corresponds to the setpoint data within a tolerance range, the next following process step is released, and if the result is not within the tolerance range, the packing or filling procedure is preferably stopped automatically or instead of interrupting the procedure, it is also possible to generate an error message and still maintain the procedure for a predetermined period of time (paragraph 23), which reads on the predefined process default comprises a comparison value for the overall-process-relevant process data value, the comparison value defines a range of values, and the processing device of the device is configured to initiate a warning sequence, if, according to plausibility checks, a deviation of the overall-process-relevant process data value from the range of values is determined).  

Dietzsch teaches 
17, 23, 20, 22. A device for at least one industrial automated process comprising, wherein at least one of the individual machines is configured as a device for at least one industrial automated process comprising: 
at least one sensor for determining at least one overall-process-relevant process data value, relevant to the overall process, through a detection of at least one overall-process-relevant sub-process parameter of the device, wherein the at least one overall-process-relevant sub-process parameter is a measured variable on the device (abstract, Fig. 1, paragraphs 18-25), 
a processing device which is electrically connected to the sensor for the processing of the at least one overall-process-relevant process data value (abstract, Fig. 1, paragraphs 18-25), 
an interface device for the data connection and forwarding of the at least one overall-process-relevant process data value to at least one sub-process located upstream or downstream in the process (abstract, Fig. 1, paragraphs 18-25), 
wherein the entire process will be evaluated by means of the overall-process-relevant process data value by a comparison with a predefined process default in order to detect deviations or errors based on the at least one overall-process-relevant process data value (abstract, Fig. 1, paragraphs 18-25). 
Dietzsch teaches the last subprocess can occur in a subsequent packing machine (paragraph 19).  Dietzsch fails to teach an interface device for the data connection and forwarding of the process data value to at least one individual machine located upstream or downstream in the process.  
Hahn teach an interface device for the data connection and forwarding of the process data value to at least one individual machine located upstream or downstream in the process (claims 2, 8).  
Dietzsch and Hahn are analogous art because they are from the same field of endeavor or similar problem solving area, industrial processes.  
Since Hahn teaches the control of a treatment unit transfers the corresponding data or data or signals characteristic of these data to a further control device, that enables the advantage for production parameters relevant to the control of the first treatment unit to be transferred to a control means of the second treatment unit in such a way that they are also capable of being used for the control of the second treatment unit (paragraph 15-20), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the control of a treatment unit transfers the corresponding data or data or signals characteristic of these data to a further control device as taught by Hahn to improve Dietzsch for the predictable results of enabling the advantage for production parameters relevant to the control of the first treatment unit to be transferred to a control means of the second treatment unit in such a way that they are also capable of being used for the control of the second treatment unit (paragraph 15-20).  

Dietzsch teaches 
17, 23, 20, 22. A system for at least one industrial automated process including: 
at least two individual machines according to claim 17 respectively for carrying out a respective sub-process of the overall process, wherein at least one of the individual machines respectively comprise at least one sensor for determining at least one overall-process-relevant process data value, relevant to the overall process, through a detection of at least one respective overall-process-relevant sub-process parameter (abstract, Fig. 1, paragraphs 18-25), 
at least one transmitting device for data connection with the respective individual machine, in order to provide the overall-process-relevant process data value across sub-processes (abstract, Fig. 1, paragraphs 18-25), 
at least one data storage unit for storing of the overall-process-relevant process data value (claim 30), 
wherein, based on the overall-process-relevant process data value, the overall process will be evaluated through a comparison with a pre-defined process default can be operated in order to detect deviations or errors based on the at least one overall-process-relevant process data value (abstract, Fig. 1, paragraphs 18-25). 
Dietzsch teaches the last subprocess can occur in a subsequent packing machine (paragraph 19).  Dietzsch fails to teach each the individual machines respectively comprise at least one sensor for determining at least one overall-process-relevant process data value through a detection of at least one respective overall-process-relevant sub-process parameter; and at least one transmitting device for data connection with the respective individual machines.  
Hahn teach each the individual machines respectively comprise at least one sensor for determining at least one overall-process-relevant process data value through a detection of at least one respective overall-process-relevant sub-process parameter (paragraph 55, 84); and at least one transmitting device for data connection with the respective individual machines (claims 2, 8).  
Dietzsch and Hahn are analogous art because they are from the same field of endeavor or similar problem solving area, industrial processes.  
Since Hahn teaches the control of a treatment unit transfers the corresponding data or data or signals characteristic of these data to a further control device, that enables the advantage for production parameters relevant to the control of the first treatment unit to be transferred to a control means of the second treatment unit in such a way that they are also capable of being used for the control of the second treatment unit (paragraph 15-20), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the control of a treatment unit transfers the corresponding data or data or signals characteristic of these data to a further control device as taught by Hahn to improve Dietzsch for the predictable results of enabling the advantage for production parameters relevant to the control of the first treatment unit to be transferred to a control means of the second treatment unit in such a way that they are also capable of being used for the control of the second treatment unit (paragraph 15-20).  

Referring to claims 20, 17, 23, Dietzsch fails to teach wherein the device comprises a data storage unit that is non-volatile and configured for persistent data storage in order to store the determined overall- process-relevant process data value permanently; and wherein a permanent storing of the overall-process-relevant process data value occurs in a process recording. 
Referring to claims 20, 17, 23, Worek teaches wherein a device comprises a data storage unit that is non-volatile and configured for persistent data storage in order to store a determined overall- process-relevant process data value permanently; and wherein a permanent storing of the overall-process-relevant process data value occurs in a process recording (paragraph 44, 48-49, 52, 73). 
Dietzsch/Hahn and Worek are analogous art because they are from the same field of endeavor or similar problem solving area, industrial processes.  
Since Worek teaches persistent data storage that enables performing batch based backups, which are backups that back up all event information in the persistent store related to processing of a particular batch, wherein these backup sections of the persistent store may be "detached" from the database for offline processing; further enables statically configure the persistent storage and/or may run without a user interface to start and stop its operation; further enables for example, continuous data could be merged within the database where existing installed systems (commonly referred to as legacy systems) are not involved in providing persistent storage logging of such information; further enables the persistent store for event information may be other than an object oriented data store, or the batch historian executive may directly access the various input sources that provide event information rather than relying on server processes to translate the input to canonical formats (paragraphs 51-52), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of persistent data storage as taught by Worek to improve Dietzsch/Hahn for the predictable results of enabling performing batch based backups, which are backups that back up all event information in the persistent store related to processing of a particular batch, wherein these backup sections of the persistent store may be "detached" from the database for offline processing; further enables statically configure the persistent storage and/or may run without a user interface to start and stop its operation; further enables for example, continuous data could be merged within the database where existing installed systems (commonly referred to as legacy systems) are not involved in providing persistent storage logging of such information; further enables the persistent store for event information may be other than an object oriented data store, or the batch historian executive may directly access the various input sources that provide event information rather than relying on server processes to translate the input to canonical formats (paragraphs 51-52).

Dietzsch teaches 
19. The device according to claim 17, wherein the device is configured as at least an industrial machine or as a robot (abstract, Fig. 1, paragraphs 18-25). 
Dietzsch fails to teach the device is configured as a robot.  
Hahn teaches the device is configured as a robot (paragraph 85).
Dietzsch and Hahn are analogous art because they are from the same field of endeavor or similar problem solving area, industrial processes.  
Since Hahn teaches the control of a treatment unit transfers the corresponding data or data or signals characteristic of these data to a further control device, that enables the advantage for production parameters relevant to the control of the first treatment unit to be transferred to a control means of the second treatment unit in such a way that they are also capable of being used for the control of the second treatment unit (paragraph 15-20), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the control of a treatment unit transfers the corresponding data or data or signals characteristic of these data to a further control device as taught by Hahn to improve Dietzsch for the predictable results of enabling the advantage for production parameters relevant to the control of the first treatment unit to be transferred to a control means of the second treatment unit in such a way that they are also capable of being used for the control of the second treatment unit (paragraph 15-20).  

Dietzsch teaches 
21. The system according to claim 20, wherein the individual machines include at least one of the following machines: a hood stretcher, wherein sub-process parameter is a force/path course in the stretching of a film through the hood stretcher, a palletizer, wherein sub-process parameter is a force in the moving of a product (of the process) through at least the palletizer, or a weight or a height of the pallet of the palletizer, a filling machine, preferably a form-fill-seal machine, wherein sub-process parameter is a force in the further transport of at least the product or a filling time or an bulk density or a weight of the product (of the process) (paragraph 20, 23, 25). 
24. The method according to claim 23, wherein a permanent storing of at least the evaluation result or the process data value is effected preferably centrally for all sub-processes of the process, in a process recording (claim 30). 
25. The method according to claim 23, wherein a product of the downstream sub-process is provided with an identifier, preferably a machine-readable code, which preferably at least comprises information about a process recording, or is created depending upon the process recording (claims 28-29, 32, 13, 21-27). 
26. The method according to claim 23, wherein the at least one comparison value defines at least one range of values, wherein a warning sequence is initiated, if, according to the plausibility checks, a deviation of the process data value from the range of values is determined, wherein preferably, the warning sequence includes a notice to an operator of the downstream sub-process (Abstract, claim 17, paragraph 23, 27). 
27. The method according to claim 23, wherein each sub-process is performed by respectively at least one individual machine assigned to the respective sub-process, wherein preferably, in each sub-process at least one overall-process-relevant sub-process data value, specific to the respective sub-process, is determined, wherein preferably, the at least one process data value at least includes at least one measured value or one measured value curve (paragraph 19). 
28. The method according to claim 23, wherein the process data value is determined at least through the detection of a material-specific or individual-machine-specific or product-specific or supply-process-specific, overall-process-relevant sub-process parameter (abstract, Fig. 1, paragraphs 18-25). 
29. The method according to claim 23, wherein the plausibility check is carried out adaptively, preferably in that a warning sequence is initiated upon determination of a negative evaluation result, so that an operator input to adjust the comparison value is at least requested or evaluated (Abstract, claim 17, paragraph 23, 27). 
30. The method according to claim 23, wherein at least the storage or a forwarding of the process data value occurs at least encrypted or protected against forgery or security-certified (claims 17, 30). 
31. The method according to claim 23, wherein the process data value is determined in the upstream sub-process, wherein the downstream sub-process carries out the plausibility check of the process data value determined in the upstream sub-process, so that a downstream individual machine of the downstream sub-process is actuated, preferably depending upon the process data value determined in the upstream sub-process (claim 21, paragraph 23, 27). 
Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
Applicant argues the rejections under 112b have been addressed.  The examiner respectfully disagrees.  The examiner suggest that applicant please review MPEP 2173.05(e) as the claims are replete with multiple recitations of elements that are not consistently referenced back to therefore it is not clear which element was intended to be referenced.  
Applicant argues Dietzsch fails to teach that the predefined process default comprises a comparison value for the overall-process-relevant process data value, the comparison value defines a range of values, and the processing device of the device is configured to initiate a warning sequence, if, according to plausibility checks, a deviation of the overall-process-relevant process data value from the range of values is determined.  The examiner disagrees. Dietzsch teaches the data is transmitted to a comparison unit and compared to setpoint data, wherein if the comparison shows that the actual data corresponds to the setpoint data within a tolerance range, the next following process step is released, and if the result is not within the tolerance range, the packing or filling procedure is preferably stopped automatically or instead of interrupting the procedure, it is also possible to generate an error message and still maintain the procedure for a predetermined period of time (paragraph 23), which reads on the predefined process default comprises a comparison value for the overall-process-relevant process data value, the comparison value defines a range of values, and the processing device of the device is configured to initiate a warning sequence, if, according to plausibility checks, a deviation of the overall-process-relevant process data value from the range of values is determined.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896